Citation Nr: 0312783	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a postoperative 
scar resulting from a hiatal hernia, currently evaluated as 
10 percent disabling.  

2.  Determination of a proper initial rating for residuals of 
a hiatal hernia, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Timothy J. Carroll, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.  

This matter arises from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  By that decision, it was determined that 
the 10 percent rating assigned for veteran's residual 
postoperative scar was to be continued, and that assignment 
of a separate 10 percent rating for residuals of a hiatal 
hernia based on chronic severe pain should be granted.  The 
veteran continued his appeal, contending that the severity of 
his hiatal hernia-related disability was greater than 
reflected by the currently assigned 10 percent evaluations.  
The case was subsequently referred to the Board of Veterans' 
Appeals (BVA or Board) for review.  

As a preliminary matter, the Board observes that in the Brief 
on Appeal submitted by the veteran's attorneys in April 2003, 
a number of additional issues were raised in connection with 
the veteran's claim for VA benefits.  Among those claims, the 
veteran sought entitlement to an effective date prior to June 
11, 2001, for assignment of a combined 20 percent evaluation 
for his residuals of a hiatal hernia and residual scar.  In 
addition, in the Brief on Appeal, the veteran claimed that he 
should be entitled to a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities, and that he should also be entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for neurological damage (claimed as a severed nerve) 
resulting from surgery performed by the military while he was 
in service.  In the first instance, the Board observes that 
the above-captioned issues have not been previously 
adjudicated, and are not currently in appellate status.  
Accordingly, the Board has no jurisdiction over such issues 
and they must be referred back to the RO for all appropriate 
action.  

The Board further notes that the veteran's attorney appears 
to be unclear as to the nature of claims for compensation 
under the provisions of 38 U.S.C.A. § 1151.  In the April 
2003 Brief on Appeal, the veteran's attorney has asserted 
that the veteran should be entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 due to a severed nerve 
sustained during surgical treatment for a hiatal hernia 
performed by military physicians while the veteran was on 
active duty in 1982.  It should be explained to the veteran's 
attorney that the provisions set forth under 38 U.S.C.A. 
§ 1151 contemplate compensation for disability incurred as a 
result of medical or surgical treatment provided by the VA.  
The provisions of 38 U.S.C.A. § 1151 do not contemplate an 
award of compensation for additional disability incurred as a 
result of medical or surgical treatment provided by the 
military while a claimant served on active duty.  Here, if 
the veteran wishes to claim entitlement to compensation or VA 
benefits for a severed nerve sustained as a result of the 
surgery he underwent in service in 1982, such issue involves 
a claim for entitlement to service connection.  In any event, 
to the extent that the symptomatology involved in that issue 
is not addressed in the veteran's service-connected residuals 
of a hiatal hernia and a residual painful postoperative scar, 
such is referred back to the RO for any action deemed 
necessary.  


REMAND

The veteran maintains that the currently assigned 10 percent 
disability evaluations do not reflect the severity of his 
service-connected residuals of a hiatal hernia, to include a 
postoperative residual scar and neurological symptomatology 
associated with those residuals.  Accordingly, he asserts 
that evaluations in excess of 10 percent for those 
disabilities are warranted.  

Initially, the Board notes that the veteran last underwent a 
VA rating examination in October 2001.  In addition, he was 
last provided a statement of the case in April 2002.  In 
March 2003, the veteran submitted a statement indicating that 
his symptomatology associated with his service-connected 
residuals of a hiatal hernia had increased since he was last 
examined.  Further, the Board notes that following the April 
2002 statement of the case, the veteran submitted additional 
clinical treatment records dating from April 2000 through 
April 2003.  The medical opinions and statements contained in 
those records are clearly relevant to the issues on appeal, 
and it does not appear that the RO has had an opportunity to 
review those records since the case was last adjudicated.  

Accordingly, the Board finds that the case must be remanded 
to the RO in order that the veteran can be scheduled to 
undergo an additional VA rating examination to assess the 
nature and severity of his residuals of a hiatal hernia.  
Further, the RO will have the opportunity to address and 
consider the additional relevant medical evidence submitted 
in support of the veteran's claim.  In addition, the Board 
notes that via correspondence dated in December 2002, the 
veteran was advised of a change in the regulations governing 
how skin disorders, to include scars, are evaluated as set 
forth at 38 C.F.R. § 4.118.  Since that change occurred 
during the course of the veteran's appeal, the version of the 
regulation most favorable to his claim must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Prior 
to the effective date of the new regulation, however, the 
provisions of the former regulation must be applied.  In the 
present case, the new regulations governing evaluating skin 
disorders became effective from August 30, 2002.  See 
generally 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Therefore, the version of the applicable regulation most 
favorable to the veteran's claim dating from August 30, 2002, 
should be applied from that date.  Prior to August 30, 2002, 
however, the provisions of the former 38 C.F.R. § 4.118 must 
be applied.  

In adjudicating the veteran's claims for increased ratings, 
the RO should also take any action necessary to ensure 
compliance with the enhanced notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107).  



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
residuals of a hiatal hernia, to include 
his postoperative residual scar and 
neurological symptomatology, dating from 
October 2001 to the present.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should schedule the veteran to 
undergo a VA rating examination to assess 
the nature and severity of his service-
connected residuals of a hiatal hernia, 
to include his postoperative scar and 
neurological symptoms.  The veteran's 
claims file in addition to the applicable 
rating criteria for evaluating hiatal 
hernias and scars, to include any revised 
rating criteria, must be made available 
to the examiner for review in advance of 
the scheduled examination.  In assessing 
the severity and degree of functional 
impairment resulting from the veteran's 
residuals of a hiatal hernia, the 
examiner should address those criteria in 
the examination report.  After conducting 
a thorough review of the relevant 
evidence contained in the veteran's 
claims file, and after conducting a 
thorough clinical examination, to include 
any indicated tests and/or studies, the 
examiner is requested to state whether or 
not the veteran currently experiences any 
neurological symptomatology related to 
his service-connected residuals of a 
hiatal hernia, and if so, to indicate the 
manner and degree of functional 
impairment the veteran currently 
experiences as a result of such 
symptomatology.  In addition, the 
examiner is requested to indicate whether 
the veteran's service-connected residuals 
of a hiatal hernia, to include any 
residual postoperative scars, 
neurological symptoms, or other pathology 
related to his service-connected 
disabilities would preclude him from 
obtaining or retaining gainful 
employment.  The examiner is requested to 
offer a complete rationale for any 
opinions offered, and must reconcile any 
opinions offered with any other relevant 
medical opinions of record.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  If so, the RO 
should adjudicate the issues of 
entitlement to an increased rating for a 
postoperative scar resulting from a 
hiatal hernia, and of determination of a 
proper initial rating for residuals of a 
hiatal hernia, both evaluated as 10 
percent disabling, on the basis of all 
available evidence.  If the 
determinations remain unfavorable to the 
veteran, he and his attorney should be 
provided a supplemental statement of the 
case setting forth all relevant statutes 
and regulations governing his appeal.  
The veteran and his attorney must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure than all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




